Citation Nr: 1010333	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  09-02 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for a left knee disability.

Entitlement to service connection for a right knee 
disability, to include as secondary to a left knee 
disability.


REPRESENTATION

Appellant represented by:	Todd M. Berk, Attorney


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active service from January 18, 1966 to 
February 18, 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2008 rating decision of the 
Philadelphia, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was scheduled to appear before the undersigned at 
a Travel Board hearing in November 2009.  He failed to report 
and the case was forwarded to the Board.

Not known at that time was that in October 2009, mail had 
been received at the RO from the attorney asking that the 
hearing be postponed as the representative was unavailable at 
the time of the scheduled hearing.  This would constitute 
good cause for rescheduling the hearing.  There is some 
indication that he would also appear at a video conference 
hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for 
either a Travel Board or a video 
conference hearing in accordance with 
applicable procedures.  He and his 
representative should be notified of the 
time and place to report.  If he decides 
he no longer wants a hearing he should 
notify the RO in writing.  The case should 
then be returned to the Board in 
accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


